Citation Nr: 0520912	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-36 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
arthritis of the right wrist, currently evaluated as 30 
percent disabling. 


ATTORNEY FOR THE BOARD

M. Tahiry, Law Clerk 


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
evaluation for post traumatic arthritis of the right wrist.  
In a March 2005 rating decision the evaluation assigned the 
appellant's right wrist disorder was increased to 30 percent.


FINDING OF FACT

The veteran's service-connected right wrist disability is not 
clinically manifested by ankylosis.  


CONCLUSION OF LAW

A rating greater than the currently assigned 30 percent for 
post traumatic arthritis of the right wrist is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2004); 38 C.F.R. 
§§ 3.159, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5010, 5214 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In a November 2003 statement of the case, VA notified the 
claimant what was required to award an increased rating, and 
what actions VA would undertake to develop his claim.  He was 
notified of the laws and regulations governing his claim, to 
include those pertaining to the VCAA.  Under the facts of 
this case, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

In finding that the duty to notify the appellant has been 
fulfilled, the Board acknowledges the fact that VA never 
provided the veteran with either specific written notice 
stating that he needed to submit all evidence in his 
possession, or specific written notice of what he needed to 
do in order to develop his claim.  The veteran has, however, 
been told that an increased evaluation requires at least 
clinical evidence of ankylosis.  Hence, because the veteran 
does not now clinically show evidence of ankylosis any 
failure to again notify the appellant that ankylosis is 
necessary for an increased evaluation was harmless.  Simply 
put, because the veteran does not clinically meet the minimum 
requirement for an increased evaluation, remanding this case 
to provide a notice that will not change the outcome would 
represent a waste of very limited VA resources. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran notified VA that 
he received all of his treatment from Paul D. Orange, M.D., 
as well as an orthopedic consultation at the Martinsburg, 
West Virginia VA Medical Center.  The RO and/or the veteran 
thereafter obtained and associated these records with the 
claims file.  The RO also afforded the veteran VA 
examinations in October 2002 and in February 2004 to obtain 
medical opinion evidence as to the current severity of the 
claimant's service connected disability.  

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

It is contended by the veteran that he is entitled to a 
rating greater than 30 percent for his right wrist 
disability.  Specifically, he asserts that his right wrist 
disability is more severe than currently rated and it 
adversely affects his work and social interactions.
 
Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2004).  
Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, 
where entitlement to compensation has already been 
established, and an increase in a disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).
 
The VA wrist examination dated October 2002, noted the 
veteran's complaints of a history of right wrist pain.  The 
veteran initially sustained a fracture prior to service and 
received surgical treatment for the right wrist disability 
while in service.  Physical examination in October 2002 
revealed a restricted range of right wrist motion with 
dorsiflexion to 10 degrees, palmar flexion to 45 degrees, and 
radial and ulnar deviation to 5 degrees.  X-ray of the wrist 
revealed a non-united fracture of the navuclar bone with cyst 
formation and degenerative arthritis.  It was also opined 
that there was a possible fracture of the lunate bone.  The 
diagnosis was post traumatic arthritis with a decreased range 
of motion.  The examiner found no obvious additional loss of 
motion on use.  
 
Treatment notes from Dr. Orange dated from August 1998 to May 
2002 further document the pain and decreased range of motion 
that the veteran experienced in his right wrist.  The records 
do not reveal any evidence of right wrist ankylosis, or 
additional loss of motion on use.
 
At a July 2003 VA orthopedic consultation it was noted that 
the veteran was right handed.  He complained of chronic right 
wrist pain.  On examination there was evidence of mild 
periarticular swelling, and a limited range of right wrist 
motion.  Specifically, the wrist could dorsiflex to about 30 
degrees, volar flex to about 20 degrees, deviate radially to 
about 30 degrees, and deviate ulnarly to about 20 degrees.  
The examiner diagnosed post traumatic degenerative arthritis 
of the right wrist, and opined that the residual pain and 
osteoarthritis apparently were well controlled with a splint 
and by the use of anti-inflammatory medication.  The 
possibility of future surgery was noted, however, the veteran 
did not desire surgery and the examiner did not conclude that 
remedy to currently be appropriate.

At a February 2004 VA examination it was opined that the 
veteran's painless range of right wrist motion in 
dorsiflexion was to 10 degrees, in palmar flexion to 40 
degrees, and in radial and ulnar deviation to 5 degrees.  The 
veteran was diagnosed with residual right wrist trauma, 
status post surgery, with a non-united fracture of the 
navicular bone and also fracture of the os lunate.  The 
examiner opined that the veteran suffered from a severe 
limitation of range of motion and degenerative arthritis.  
  
Historically, a October 2002 rating decision granted service 
connection for post traumatic arthritis of the right wrist 
and evaluated the disability as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5215.  Thereafter, 
in a March 2005 rating decision the disorder was assigned a 
30 percent rating under Diagnostic Codes 5010, 5214. 
 
Given the 30 percent rating currently assigned, this right 
handed veteran will only be entitled to an increased rating 
under the rating criteria used to rate the major wrist if he 
has ankylosis of the right wrist in any other position, 
except favorable (40 percent) or unfavorable ankylosis (50 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5214.  
Significantly, however, the record does not contain findings 
of right wrist ankylosis.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
At October 2002 and February 2004 VA examinations examiners 
found that the right wrist was capable of some, albeit 
limited motion.  Although the veteran's range of motion is 
severely limited, the record indicates that motion is still 
present.  This precludes a higher rating as Diagnostic Code 
5214 pertains only to ankylosis, i.e., the immobility of the 
joint.  Consequently, an increased scheduler rating is not 
warranted for the veteran's service-connected right wrist 
disability under Diagnostic Code 5214. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that in evaluating a service-connected 
musculoskeletal disability, functional loss due to pain under 
38 C.F.R. § 4.40; and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  When a Diagnostic 
Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, those 
provisions are for consideration, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2004) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In 
this case, however, the objective evidence does not reveal 
weakness, incoordination, fatigability, or muscle atrophy due 
to the right wrist disorder.  Flare-ups of pain are not 
noted, and at least one VA examiner found no decreased 
limitation with use of the joint.  

In denying an increased rating, the Board has not overlooked 
the veteran's written statements to the RO.  While lay 
witnesses are competent to describe experiences and symptoms 
that result there from, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the current severity of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the veteran's statements addressing the 
severity of the claimant's right wrist disability are not 
probative evidence as to the issue on appeal.

The Board also considered the fact that the February 2004 VA 
examiner did not have access to the claims file.  Under the 
facts of this case, however, even if the examiner had access 
to the claims file the penultimate finding that there is no 
competent evidence of ankylosis (i.e. immobility) would not 
change.  Hence, that error is harmless.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The claim is denied.


ORDER

Entitlement to an increased evaluation for post traumatic 
arthritis of the right wrist is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


